Investor Presentation Data as of December 31, 2011 Ticker Symbol: FULT (NASDAQ) §This presentation may contain forward-looking statements with respect to Fulton Financial Corporation’s financial condition, results of operations and business.Do not unduly rely on forward-looking statements.Forward-looking statements can be identified by the use of words such as “may,” “should,” “will,” “could,” “estimates,” “predicts,” “potential,” “continue,” “anticipates,” “believes,” “plans,” “expects,” “future,” “intends” and similar expressions which are intended to identify forward-looking statements. §Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties, some of which are beyond the Corporation’s control and ability to predict, that could cause actual results to differ materially from those expressed in the forward-looking statements. The Corporation undertakes no obligation to update or revise any forward-looking statements. §Many factors could affect future financial results including, without limitation: the impact of adverse changes in the economy and real estate markets; increases in non-performing assets which may reduce the level of earning assets and require the Corporation to increase the allowance for credit losses, charge-off loans and incur elevated collection and carrying costs related to such non-performing assets; acquisition and growth strategies; market risk; changes or adverse developments in political or regulatory conditions; a disruption in, or abnormal functioning of, credit and other markets, including the lack of or reduced access to markets for mortgages and other asset-backed securities and for commercial paper and other short-term borrowings; changes in the levels of, or methodology for determining, FDIC deposit insurance premiums and assessments; the effect of competition and interest rates on net interest margin and net interest income; investment strategy and other income growth; investment securities gains and losses; declines in the value of securities which may result in charges to earnings; changes in rates of deposit and loan growth or a decline in loans originated; relative balances of rate-sensitive assets to rate-sensitive liabilities; salaries and employee benefits and other expenses; amortization of intangible assets; goodwill impairment; capital and liquidity strategies; and other financial and business matters for future periods. §For a more complete discussion of certain risks and uncertainties affecting the Corporation, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in the Corporation’s filings with the Securities and Exchange Commission. Forward-Looking Statements 2 Presentation Outline §About Us §Corporate Strategy §Our Progress in 2011 §Q/4 Overview §Capital §Growth Strategies §Financial Performance Detail §Supplemental Information 3 About Us(as of 12/31/11) §Mid-Atlantic financial holding company §6 community banks / 5 states §Fulton Financial Advisors §Fulton Mortgage Company §272 community banking offices §Asset size:$16.4billion §3,850 team members §Market capitalization:$ 2.0 billion §Book value per common share: $ 9.95 §Tangible book value per common share: $ 7.24 §Shares outstanding: 200.2 million 4 A Valuable Geographic Franchise 5 Superior Customer Experience WE WILL CARE, LISTEN, UNDERSTAND, AND DELIVER 6 “Listening is Just The Beginning” COMMUNITY BANKING SMALL BUSINESS HIGH NET WORTH RETAIL BANKING 7 §2011 Greenwich Excellence Awards in Middle Market Banking §Fulton Bank (2 categories) §Overall Satisfaction in Banking §Treasury Management §National and Regional Winner §Criteria: $10 - 500 million in sales §Nearly 11,500 Business Interviews Greenwich Associates 8 §Corporate Culture §Customer Commitment §Team-Based Relationship Management §Branch Manager Empowerment §Reputation §Brand Key Resources 9 §Diluted EPS up 24% §Improved ROA §Lower Provision §Core Deposit Growth §Net Interest Margin Expansion §Growth in Other Income §Good Expense Control §Increased Cash Dividend 2011: Progress and Positioning 10 4th Quarter Overview §Linked Quarter EPS Reduction of 2 Cents §Lower Debit Interchange Revenue §Margin Compression / MBS Premiums §Reduced Mortgage Sales Gains §NJ Merger-Related Marketing Expenses §Sale of Non-Performing Mortgages §Improvement in Credit Metrics 11 Capital Adequacy(12/31/11) 12 Potential Uses of Capital §Support Organic Growth §Dividends to Shareholders §Acquisitions §Repurchase stock 13 §Be the Bank of Choice for Small Businesses in our Markets §Branch Manager the “portal” for Full Menu of Corporate Resources §Good Growth with Uncertain Economy §Margin Opportunity with Credit Demand §Customers Still Deleveraging Deposit Growth 14 §Some Expansion in Q4 / Over 1% Annualized §Retention of Profitable Relationships a Priority §Growth Offset by Decline in Construction Book §Leverage Market Opportunities for New Business §Mitigate Risk Loan Growth 15 §55 relationships with commitments to lend $20 million or more §Maximum individual commitment: $33 million §Maximum commitment to any builder/developer: $25 million §Maximum commitment to any one development project: $15 million §Average commercial lending relationship size is §Loans and corresponding relationships are within Fulton’s geographic market area Summary of Larger Loans(12/31/11) 16 Commercial Loans by Industry(12/31/11) 17 Construction Exposure ($ in millions) Construction Loans / Total Loans 12.2% 10.5% 8.2% 6.7% 5.1% 18 (7%) (23%) (18%) (23%) Non-Interest Income Growth §Fulton Mortgage Company §Leverage industry reputation §Expand revenue-producing origination staff §Fulton Financial Advisors($4.0 billion A.U.M.) §Brokerage ($1.8 billion) §Commercial RM and retail referrals §Offset Impact of Increased Regulation §Value-based fee revisions §Household growth / supplementary fee income §Avoid erosion of core deposit base 19 §Lean Process Improvement §Branch Consolidation §Appropriate Staff Levels §Leverage Electronic Capabilities Expense Control 20 §Continuation of Longstanding Fiserv Relationship §360 Degree View of Customer Relationship §Improve Consultative Sales Process §Higher Household Penetration / Revenue §Implementation Over 2-Year Timeframe §Strategy Implementation / Care, Listen, Understand and Deliver Core Platform Upgrade 21 §Improving Credit Metrics §Leveraging Low-Cost Deposit Base §Market Share Opportunities §Judicious Expense Control §Superior Customer Experience Expected EPS Growth 22 Details of Financial Performance Income Statement Summary 24 Income Statement Summary(year ended) 25 International Bancshares Corp. People’s United Financial, Inc. Susquehanna Bancshares, Inc. Synovus Financial Corporation TCF Financial Corporation UMB Financial Corporation Valley National Bancorp Webster Financial Corporation *Fulton’s peer group as of December 31, 2011 Associated Banc-Corp BancorpSouth, Inc. BOK Financial Corporation City National Corporation Commerce Bancshares, Inc. Cullen / Frost Bankers, Inc. First Horizon National Corporation FirstMerit Corporation First Niagara Financial Group, Inc. Peer Group* 26 Return on Average Assets 27 Net Interest Margin 28 Interest Rates(Q4 2011 vs. Q3 2011) 29 6 month cumulative gap:1.08 Interest Rate Shocks(12/31/11) Rate ChangeNII Change (Annual)% Change +400 bp+ $82.5 million+ 14.5% +300 bp+ $58.0 million+ 10.2% +200 bp+ $33.4 million+5.9% +100 bp+ $10.1 million+1.8% - 100 bp-$15.2 million-2.7% 30 Average Loans(Q4 2011 vs. Q3 2011) 31 Average Loans(Dec 31st - Year to Date) 32 Average Loan Growth 33 34 35 36 Allowance for Loan Losses to Non-accrual Loans 37 38 39 Note: Excludes non-accrual TDRs Investment Portfolio(12-31-11) 40 Book Yield 3.37% Investment MBS & CMO Cash Flows (2011) 41 Book Price Book Price Book Price Book Price Average Deposits(Q4 2011 vs. Q3 2011) 42 Average Deposits(Dec 31st - Year to Date) 43 44 Average Core Deposit Growth 45 46 Other Income(Q4 2011 vs. Q3 2011) 47 Other Income(Dec 31st - Year to Date) 48 More Efficient Than Peers 49 Other Expense(Q4 2011 vs. Q3 2011) 50 Other Expense(Dec 31st - Year to Date) 51 Goals and Priorities §EPS Growth §ROA Improvement §Spread Management / NIM §Leverage Market Opportunities §Improve Asset Quality §Reduce Credit Costs §Build / Deploy Capital Prudently §Profitable Organic / Acquisitive Growth 52 Fulton Financial Corporation One Penn Square Lancaster, PA17602 www.fult.com Supplemental Information Net Charge-offs(YTD Dec 2011) 55 Non-performing Loans*(as of 12/31/11) 56 Loan Delinquency (Key Sectors) YOY Category Total (%) 12/31/11 90-Days 12/31/11 Total (%) 12/31/10 90-Days 12/31/10 Commercial
